Appeal by the executor of a deceased legatee, and cross-appeal by the petitioners, from an order of the Surrogate’s Court, Westchester County, in a proceeding to fix and determine the compensation of the petitioners for legal services rendered on behalf of said deceased legatee. Order in so far as it denies the motion of Bank of the Manhattan Company, as executor of said deceased legatee, to dismiss the proceeding, and in so far as it grants the motion of said executor to strike out the affidavit of Abraham Rosenblum, sworn to on November 22, 1940, and filed in the proceeding, affirmed, without costs. No opinion. Lazansky, P. J., Johnston, Taylor and Close, JJ., concur; Adel, J., not voting.